DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Industrial Big Data Analytics and Cyber-Physical Systems for Future Maintenance & Service Innovation”, Lee et al. (referred hereafter Lee et al.).
Referring to claim 1, Lee et al. disclose a self-organizing data marketplace (Figure 1), comprising:
a plurality of data collectors and a corresponding plurality of industrial environments (Figure 2), wherein each of the plurality of data collectors is structured to collect detection values from at least one sensor from one of the plurality of corresponding industrial environments (e.g., “As shown in figure 3, in the connectivity level, data is acquired from machines through both add-on sensors and controller signals. In addition to the add-on vibration, acoustic emission, temperature and current sensors, 20 control variables such as blade speed, cutting time and blade height have been pulled out of the PLC controller to provide a clear understanding of the working status of each machine. The data is now processed in the industrial computer connected to each machine.” – page 6, 1st col., last para.; Figure 3);
e.g., “As shown in figure 3, in the connectivity level, data is acquired from machines through both add-on sensors and controller signals. In addition to the add-on vibration, acoustic emission, temperature and current sensors, 20 control variables such as blade speed, cutting time and blade height have been pulled out of the PLC controller to provide a clear understanding of the working status of each machine. The data is now processed in the industrial computer connected to each machine.” – page 6, 1st col., last para.; Figure 3);
a data marketplace structured to self-organize (e.g., clustering – Figure 4) the data pool (e.g., “Businessware” includes: “Customer Relation Management”, “Supply Chain Management”, “Manufacturing Execution System”, “Enterprise Resources Planning” – Figure 1/e.g., “From business perspective, such platform can effectively be used for customer relation management, supply chain management, execution branch and enterprise resource planning. This is made possible through the collection and intelligent analysis of massive amount of data gathered from numerous sources including market trends, economical factors, current and future demands and enterprise resources. Figure 1 provides an schematic view of how big data analytics can create value within different sections of industries” – page 4, 2nd col., 1st para.; Figure 1); and
a transaction system structured to interpret a user data request, and to selectively provide a portion of the self-organized data pool to a user in response to the user data request (e.g., “The
implementation of predictive analytics as part of the CPS framework enables the assets to continuously track their own performance and health status and predict potential failures. By implementing this predictive analytics along with a decision support system, proper services could be requested and actions taken to maximize the uptime, productivity and efficiency of the industrial systems. CPS, as the central hub for data management in fleet level, plays a critical role in achieving the above-mentioned goals.” – page 4, 1st col., 1st para./e.g., “Businessware” includes: “Customer Relation Management”, “Supply Chain Management”, “Manufacturing Execution System”, “Enterprise Resources Planning” – Figure 1/e.g., “From business perspective, such platform can effectively be used for customer relation management, supply chain management, execution branch and enterprise resource planning. This is made possible through the collection and intelligent analysis of massive amount of data gathered from numerous sources including market trends, economical factors, current and future demands and enterprise resources. Figure 1 provides an schematic view of how big data analytics can create value within different sections of industries” – page 4, 2nd col., 1st para.; Figure 1). 
As to claim 2, Lee et al. disclose a self-organizing data marketplace (Figure 1), wherein the data marketplace is structured to self-organize where the data pool is stored (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
Referring to claim 3, Lee et al. disclose a self-organizing data marketplace (Figure 1), wherein the data marketplace is structured to self-organize a duration of storage for collected detection values in the data pool (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
As to claim 4, Lee et al. disclose a self-organizing data marketplace (Figure 1), wherein the data marketplace is structured to self-organize one of: which data collectors or which industrial environments, to collect detection values from (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
Referring to claim 5, Lee et al. disclose a self-organizing data marketplace (Figure 1), wherein the data marketplace is structured to self-organize in response to which collected detection values in the data pool receive user data requests (e.g., “The implementation of predictive analytics as part of the CPS framework enables the assets to continuously track their own performance and health status and predict potential failures. By implementing this predictive analytics along with a decision support system, proper services could be requested and actions taken to maximize the uptime, productivity and efficiency of the industrial systems. CPS, as the central hub for data management in fleet level, plays a critical role in achieving the above-mentioned goals.” – page 4, 1st col., 1st para./e.g., “Businessware” includes: “Customer Relation Management”, “Supply Chain Management”, “Manufacturing Execution System”, “Enterprise Resources Planning” – Figure 1/e.g., “From business perspective, such platform can effectively be used for customer relation management, supply chain management, execution branch and enterprise resource planning. This is made possible through the collection and intelligent analysis of massive amount of data gathered from numerous sources including market trends, economical factors, current and future demands and enterprise resources. Figure 1 provides an schematic view of how big data analytics can create value within different sections of industries” – page 4, 2nd col., 1st para.; Figure 1). 

As to claim 6, Lee et al. disclose a self-organizing data marketplace (Figure 1), further comprising a cognitive data packaging system (Figure 2) structured to use machine-based intelligence to package data by automatically configuring packages of the collected detection values in batches, streams, or pools (e.g., “The CPS structure, proposed in [5], consists of five levels namely 5C architecture. This structure provides a guideline for the development of CPS for industrial applications. This CPS structure consists of two main components: 1) the advanced connectivity that ensures real-time data streamlining from the physical space to cyber space and feedback from the cyber space; and 2) intelligent data analytics that constructs the cyber space. The proposed 5C structure provides a workflow that shows how to construct a CPS system from the data acquisition to value creation. The framework of CPS in different levels is shown in Figure 2. The 5C structure consists of Smart Connection, Data-to-info Conversion, Cyber, Cognition and Configuration levels.” – page 4, 3. Cyber-Physical Systems section; Figure 2). 
Referring to claim 7, Lee et al. disclose a self-organizing data marketplace (Figure 1), wherein the machine-based intelligence further utilizes one or more rules, models, or parameters to automatically configure packages of the collected detection values (e.g., “In the cyber level, cloud server performs an adaptive clustering method [7] to segment the blade performance history (from when a new blade was installed to now) into discrete working regimes based on the relative change of the features comparing to the normal baseline and the local noise distribution (figure 4). The adaptive clustering method compares current values of the features with the baseline and historical working regimes. It identifies the most suitable cluster from the history to match with the current working condition. Although, if none being found, the algorithm generates a new cluster as a new working regime and generate related health models for that regime. Further, if the same working condition happens, the algorithm has its signatures in memory and will automatically cluster the new data into that specific working regime [7].” – page 6, 2nd col., 2nd para.; Figure 3). 
Figure 1), wherein self-organizing comprises organizing at least one of the collected detection values and the data pool based on a metric of success (e.g., “From business perspective, such platform can effectively be used for customer relation management, supply chain management, execution branch and enterprise resource planning. This is made possible through the collection and intelligent analysis of massive amount of data gathered from numerous sources including market trends, economical factors, current and future demands and enterprise resources.” – page 4, 2. Internet of Things and Evolution of Industries section). 
Referring to claim 9, Lee et al. disclose a self-organizing data marketplace (Figure 1), wherein the metric of success comprises a profit measure comprising an income related to access of the data pool (e.g., “The implementation of predictive analytics as part of the CPS framework enables the assets to continuously track their own performance and health status and predict potential failures. By implementing this predictive analytics along with a decision support system, proper services could be requested and actions taken to maximize the uptime, productivity and efficiency of the industrial systems. CPS, as the central hub for data management in fleet level, plays a critical role in achieving the above-mentioned goals.” – page 4, 1st col., 1st para.; Figure 3/e.g., “The health stages can be further utilized in the cognition level and configuration level for optimization purposes. For example, when the blade is new, a higher cutting speed can be used for high productivity without hampering the quality, while after certain amount of degradation has been detected, a more moderate cutting should be applied to ensure quality.” - page 6, 2nd col., 3rd para.; Figures 3 & 4). 
As to claim 10, Lee et al. disclose a self-organizing data marketplace (Figure 1), wherein the metric of success comprises a yield measure (e.g., “The implementation of predictive analytics as part of the CPS framework enables the assets to continuously track their own performance and health status and predict potential failures. By implementing this predictive analytics along with a decision support system, proper services could be requested and actions taken to maximize the uptime, productivity and efficiency of the industrial systems. CPS, as the central hub for data management in fleet level, plays a critical role in achieving the above-mentioned goals.” – page 4, 1st col., 1st para.; Figure 3/e.g., “The health stages can be further utilized in the cognition level and configuration level for optimization purposes. For example, when the blade is new, a higher cutting speed can be used for high productivity without hampering the quality, while after certain amount of degradation has been detected, a more moderate cutting should be applied to ensure quality.” - page 6, 2nd col., 3rd para.; Figures 3 & 4). 
Referring to claim 11, Lee et al. disclose a self-organizing data marketplace (Figure 1), wherein the yield measure comprises at least one yield measure selected from: a percentage of user data requests that are met with data from the data pool; a percentage of requested data of user data requests that is met with data from the data pool; and a percentage of data in the data e.g., “The health stages can be further utilized in the cognition level and configuration level for optimization purposes. For example, when the blade is new, a higher cutting speed can be used for high productivity without hampering the quality, while after certain amount of degradation has been detected, a more moderate cutting should be applied to ensure quality. To help such decision making process, Web and iOS-based user interfaces have been also developed so that the health information of each connected machine tool can be accessed in real time (figure 5).” - page 6, 2nd col., 3rd para. to page 7, 1st col., line 4; Figures 3-5). 
As to claim 12, Lee et al. disclose a self-organizing data marketplace (Figure 1), wherein the metric of success comprises a rating selected from: a user rating, a purchaser rating, a licensee rating, or a reviewer rating (e.g., “The health stages can be further utilized in the cognition level and configuration level for optimization purposes. For example, when the blade is new, a higher cutting speed can be used for high productivity without hampering the quality, while after certain amount of degradation has been detected, a more moderate cutting should be applied to ensure quality. To help such decision making process, Web and iOS-based user interfaces have been also developed so that the health information of each connected machine tool can be accessed in real time (figure 5).” - page 6, 2nd col., 3rd para. to page 7, 1st col., line 4; Figures 3-5). 
Referring to claim 13, Lee et al. disclose a self-organizing data marketplace (Figure 1), wherein the metric of success comprises an indicator of interest selected from: a clickstream activity relating to the data pool, a time spent on a page relating to the data pool, a time spent reviewing data elements, or links to data elements (e.g., “The health stages can be further utilized in the cognition level and configuration level for optimization purposes. For example, when the blade is new, a higher cutting speed can be used for high productivity without hampering the quality, while after certain amount of degradation has been detected, a more moderate cutting should be applied to ensure quality. To help such decision making process, Web and iOS-based user interfaces have been also developed so that the health information of each connected machine tool can be accessed in real time (figure 5).” - page 6, 2nd col., 3rd para. to page 7, 1st col., line 4; Figures 3-5). 
As to claim 14, Lee et al. disclose a self-organizing data marketplace (Figure 1), wherein providing the portion of the self-organized data is a notification based on a criticality of the corresponding industrial environment that provided the collected detection value causing the notification (e.g., “The implementation of predictive analytics as part of the CPS framework enables the assets to continuously track their own performance and health status and predict potential failures. By implementing this predictive analytics along with a decision support system, proper services could be requested and actions taken to maximize the uptime, productivity and efficiency of the industrial systems. CPS, as the central hub for data management in fleet level, plays a critical role in achieving the above-mentioned goals.” – page 4, 1st col., 1st para.; Figure 3/e.g., “The health stages can be further utilized in the cognition level and configuration level for optimization purposes. For example, when the blade is new, a higher cutting speed can be used for high productivity without hampering the quality, while after certain amount of degradation has been detected, a more moderate cutting should be applied to ensure quality.” - page 6, 2nd col., 3rd para.; Figures 3-5). 
Referring to claim 15, Lee et al. disclose a self-organizing data marketplace (Figure 1), wherein the notification is based on a policy (e.g., “The implementation of predictive analytics as part of the CPS framework enables the assets to continuously track their own performance and health status and predict potential failures. By implementing this predictive analytics along with a decision support system, proper services could be requested and actions taken to maximize the uptime, productivity and efficiency of the industrial systems. CPS, as the central hub for data management in fleet level, plays a critical role in achieving the above-mentioned goals.” – page 4, 1st col., 1st para.; Figure 3/e.g., “The health stages can be further utilized in the cognition level and configuration level for optimization purposes. For example, when the blade is new, a higher cutting speed can be used for high productivity without hampering the quality, while after certain amount of degradation has been detected, a more moderate cutting should be applied to ensure quality.” - page 6, 2nd col., 3rd para.; Figures 3-5). 
As to claim 16, Lee et al. disclose a method of self-organizing a data marketplace (Abstract), comprising:
collecting detection values from a plurality of data collectors, wherein each of the plurality of data collectors is structured to collect detection values from at least one sensor of a corresponding one of a plurality of industrial environments (e.g., “As shown in figure 3, in the connectivity level, data is acquired from machines through both add-on sensors and controller signals. In addition to the add-on vibration, acoustic emission, temperature and current sensors, 20 control variables such as blade speed, cutting time and blade height have been pulled out of the PLC controller to provide a clear understanding of the working status of each machine. The data is now processed in the industrial computer connected to each machine.” – page 6, 1st col., last para.; Figures 2 & 3);
storing a data pool in a data storage comprising at least a portion of the detection values (e.g., “As shown in figure 3, in the connectivity level, data is acquired from machines through both add-on sensors and controller signals. In addition to the add-on vibration, acoustic emission, temperature and current sensors, 20 control variables such as blade speed, cutting time and blade height have been pulled out of the PLC controller to provide a clear understanding of the working status of each machine. The data is now processed in the industrial computer connected to each machine.” – page 6, 1st col., last para.; Figure 3);
e.g., clustering – Figure 4) the data pool (e.g., “Businessware” includes: “Customer Relation Management”, “Supply Chain Management”, “Manufacturing Execution System”, “Enterprise Resources Planning” – Figure 1/e.g., “From business perspective, such platform can effectively be used for customer relation management, supply chain management, execution branch and enterprise resource planning. This is made possible through the collection and intelligent analysis of massive amount of data gathered from numerous sources including market trends, economical factors, current and future demands and enterprise resources. Figure 1 provides an schematic view of how big data analytics can create value within different sections of industries” – page 4, 2nd col., 1st para.; Figure 1);
interpreting a user data request by a transaction system (e.g., “The implementation of predictive analytics as part of the CPS framework enables the assets to continuously track their own performance and health status and predict potential failures. By implementing this predictive analytics along with a decision support system, proper services could be requested and actions taken to maximize the uptime, productivity and efficiency of the industrial systems. CPS, as the central hub for data management in fleet level, plays a critical role in achieving the above-mentioned goals.” – page 4, 1st col., 1st para./e.g., “Businessware” includes: “Customer Relation Management”, “Supply Chain Management”, “Manufacturing Execution System”, “Enterprise Resources Planning” – Figure 1/e.g., “From business perspective, such platform can effectively be used for customer relation management, supply chain management, execution branch and enterprise resource planning. This is made possible through the collection and intelligent analysis of massive amount of data gathered from numerous sources including market trends, economical factors, current and future demands and enterprise resources. Figure 1 provides an schematic view of how big data analytics can create value within different sections of industries” – page 4, 2nd col., 1st para.; Figure 1); and

selectively providing a portion of the self-organized data to the user in response to the user data request (e.g., “The implementation of predictive analytics as part of the CPS framework enables the assets to continuously track their own performance and health status and predict potential failures. By implementing this predictive analytics along with a decision support system, proper services could be requested and actions taken to maximize the uptime, productivity and efficiency of the industrial systems. CPS, as the central hub for data management in fleet level, plays a critical role in achieving the above-mentioned goals.” – page 4, 1st col., 1st para./e.g., “Businessware” includes: “Customer Relation Management”, “Supply Chain Management”, “Manufacturing Execution System”, “Enterprise Resources Planning” – Figure 1/e.g., “From business perspective, such platform can effectively be used for customer relation management, supply chain management, execution branch and enterprise resource planning. This is made possible through the collection and intelligent analysis of massive amount of data gathered from numerous sources including market trends, economical factors, current and future demands and enterprise resources. Figure 1 provides an schematic view of how big data analytics can create value within different sections of industries” – page 4, 2nd col., 1st para.; Figure 1). 
Abstract), wherein the providing is in response to an authorization (e.g., “From business perspective, such platform can effectively be used for customer relation management, supply chain management, execution branch and enterprise resource planning. This is made possible through the collection and intelligent analysis of massive amount of data gathered from numerous sources including market trends, economical factors, current and future demands and enterprise resources. Figure 1 provides an schematic view of how big data analytics can create value within different sections of industries” – page 4, 2nd col., 1st para.; Figure 1). 
As to claim 18, Lee et al. disclose a method of self-organizing a data marketplace (Abstract), wherein the providing is in response to a payment or subscription verification (e.g., “From business perspective, such platform can effectively be used for customer relation management, supply chain management, execution branch and enterprise resource planning. This is made possible through the collection and intelligent analysis of massive amount of data gathered from numerous sources including market trends, economical factors, current and future demands and enterprise resources. Figure 1 provides an schematic view of how big data analytics can create value within different sections of industries” – page 4, 2nd col., 1st para.; Figure 1/ e.g., “The health stages can be further utilized in the cognition level and configuration level for optimization purposes. For example, when the blade is new, a higher cutting speed can be used for high productivity without hampering the quality, while after certain amount of degradation has been detected, a more moderate cutting should be applied to ensure quality. To help such decision making process, Web and iOS-based user interfaces have been also developed so that the health information of each connected machine tool can be accessed in real time (figure 5).” - page 6, 2nd col., 3rd para. to page 7, 1st col., line 4; Figures 3-5). 
Referring to claim 19, Lee et al. disclose an apparatus (Figures 1-2), comprising:
a plurality of data collectors and a corresponding plurality of industrial environments (Figure 2), wherein each of the plurality of data collectors is structured to collect detection values from at least one sensor from one of the plurality of corresponding industrial environments (e.g., “As shown in figure 3, in the connectivity level, data is acquired from machines through both add-on sensors and controller signals. In addition to the add-on vibration, acoustic emission, temperature and current sensors, 20 control variables such as blade speed, cutting time and blade height have been pulled out of the PLC controller to provide a clear understanding of the working status of each machine. The data is now processed in the industrial computer connected to each machine.” – page 6, 1st col., last para.; Figure 3);
a data storage structured to store a data pool comprising at least a portion of the detection values (e.g., “As shown in figure 3, in the connectivity level, data is acquired from machines through both add-on sensors and controller signals. In addition to the add-on vibration, acoustic emission, temperature and current sensors, 20 control variables such as blade speed, cutting time and blade height have been pulled out of the PLC controller to provide a clear understanding of the working status of each machine. The data is now processed in the industrial computer connected to each machine.” – page 6, 1st col., last para.; Figure 3);
a data marketplace structured to self-organize (e.g., clustering – Figure 4) the data pool (e.g., “Businessware” includes: “Customer Relation Management”, “Supply Chain Management”, “Manufacturing Execution System”, “Enterprise Resources Planning” – Figure 1/e.g., “From business perspective, such platform can effectively be used for customer relation management, supply chain management, execution branch and enterprise resource planning. This is made possible through the collection and intelligent analysis of massive amount of data gathered from numerous sources including market trends, economical factors, current and future demands and enterprise resources. Figure 1 provides an schematic view of how big data analytics can create value within different sections of industries” – page 4, 2nd col., 1st para.; Figure 1); 
wherein the data marketplace is automatically configured based on training a self-organizing facility with a training set and feedback from measures of marketplace success (e.g., “The CPS structure, proposed in [5], consists of five levels namely 5C architecture. This structure provides a guideline for the development of CPS for industrial applications. This CPS structure consists of two main components: 1) the advanced connectivity that ensures real-time data streamlining from the physical space to cyber space and feedback from the cyber space; and 2) intelligent data analytics that constructs the cyber space. The proposed 5C structure provides a workflow that shows how to construct a CPS system from the data acquisition to value creation. The framework of CPS in different levels is shown in Figure 2. The 5C structure consists of Smart Connection, Data-to-info Conversion, Cyber, Cognition and Configuration levels.” – page 4, 3. Cyber-Physical Systems section; Figure 2/e.g., “The implementation of predictive analytics as part of the CPS framework enables the assets to continuously track their own performance and health status and predict potential failures. By implementing this predictive analytics along with a decision support system, proper services could be requested and actions taken to maximize the uptime, productivity and efficiency of the industrial systems. CPS, as the central hub for data management in fleet level, plays a critical role in achieving the above-mentioned goals.” – page 4, 1st col., 1st para.; Figure 3/e.g., “The health stages can be further utilized in the cognition level and configuration level for optimization purposes. For example, when the blade is new, a higher cutting speed can be used for high productivity without hampering the quality, while after certain amount of degradation has been detected, a more moderate cutting should be applied to ensure quality.” - page 6, 2nd col., 3rd para.; Figures 3 & 4); and
a transaction system structured to interpret a user data request, and to selectively provide a portion of the data pool to a user in response to the user data request (e.g., “The
implementation of predictive analytics as part of the CPS framework enables the assets to continuously track their own performance and health status and predict potential failures. By implementing this predictive analytics along with a decision support system, proper services could be requested and actions taken to maximize the uptime, productivity and efficiency of the industrial systems. CPS, as the central hub for data management in fleet level, plays a critical role in achieving the above-mentioned goals.” – page 4, 1st col., 1st para./e.g., “Businessware” includes: “Customer Relation Management”, “Supply Chain Management”, “Manufacturing Execution System”, “Enterprise Resources Planning” – Figure 1/e.g., “From business perspective, such platform can effectively be used for customer relation management, supply chain management, execution branch and enterprise resource planning. This is made possible through the collection and intelligent analysis of massive amount of data gathered from numerous sources including market trends, economical factors, current and future demands and enterprise resources. Figure 1 provides an schematic view of how big data analytics can create value within different sections of industries” – page 4, 2nd col., 1st para.; Figure 1). 
As to claim 20, Lee et al. disclose an apparatus (Figures 1-2), wherein the self-organizing system organizes at least one of: which data collectors or which industrial environments to collect detection values from; a storage location for the data pool; or a duration of storage for collected detection values; in response to feedback from the measures of marketplace success over time (e.g., “The implementation of predictive analytics as part of the CPS framework enables the assets to continuously track their own performance and health status and predict potential failures. By implementing this predictive analytics along with a decision support system, proper services could be requested and actions taken to maximize the uptime, productivity and efficiency of the industrial systems. CPS, as the central hub for data management in fleet level, plays a critical role in achieving the above-mentioned goals.” – page 4, 1st col., 1st para./e.g., “Businessware” includes: “Customer Relation Management”, “Supply Chain Management”, “Manufacturing Execution System”, “Enterprise Resources Planning” – Figure 1/e.g., “From business perspective, such platform can effectively be used for customer relation management, supply chain management, execution branch and enterprise resource planning. This is made possible through the collection and intelligent analysis of massive amount of data gathered from numerous sources including market trends, economical factors, current and future demands and enterprise resources. Figure 1 provides an schematic view of how big data analytics can create value within different sections of industries” – page 4, 2nd col., 1st para.; Figure 1). 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864